UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1849


In re:   SHAHEEN CABBAGESTALK,

                      Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   December 17, 2015            Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Shaheen Cabbagestalk, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shaheen   Cabbagestalk    petitions      for    a   writ   of    mandamus

seeking an order directing the district court to reinstate two

of his civil actions.           We conclude that Cabbagestalk is not

entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.             Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).         Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).    Mandamus may not be used as a substitute for appeal.                  In

re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

The relief sought by Cabbagestalk is not available by way of

mandamus.     Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                     We

deny all of Cabbagestalk’s pending motions.                   We dispense with

oral    argument   because     the    facts   and     legal   contentions      are

adequately    presented   in    the    materials    before     this    court   and

argument would not aid the decisional process.



                                                               PETITION DENIED




                                        2